Citation Nr: 0332567	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  The veteran's service personnel records 
reflect that he was awarded the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In this case, the rating action appealed from was the initial 
grant of service connection for the veteran's PTSD.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that, 
unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time, may be 
assigned based on the facts found following the initial grant 
of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, the Board will consider in this case the 
proper evaluation to be assigned for the veteran's service 
connected PTSD pursuant to the Court's holding in Fenderson.

In an undated Statement of Accredited Representative, the 
veteran's representative raised the issue of entitlement to 
an earlier effective date for the grant of service connection 
for PTSD.  This issue is referred to the RO for appropriate 
action.


FINDING OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran's PTSD is shown to be productive of 
symptomatology that more nearly approximate a disability 
picture consistent with occupational and social impairment 
with no more than reduced reliability and productivity since 
the date of receipt of his claim for service connection for 
PTSD in May 2001.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, and no 
greater, for PTSD have been met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.321(b)(1), 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist claimants in developing the information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate the claim 
and which portion of the information and evidence the 
claimant is to provide and which portion VA will obtain on 
the claimant's behalf.  In an April 2002 statement of the 
case, addressing the VCAA, the RO notified the veteran of the 
evidence needed to substantiate the claim, namely, evidence 
showing reduced reliability and productivity due to such 
symptoms as flattened affect, occupational and social 
impairment with deficiencies in most areas, or total 
occupational and social impairment due to symptoms enumerated 
therein and noted below.  The veteran was informed that VA 
would obtain service medical records and records of other 
Federal agencies and that he should submit other medical 
records or authorize VA to obtain them.  He was notified that 
he should submit the information or evidence in 60 days.  The 
RO further cited 38 C.F.R. § 3.159, including subsection, 
§ 3.159(b)(1), implementing the VCAA, providing actual notice 
of the pertinent VCAA provisions, including what information 
and evidence that the claimant is to provide to VA and what 
information and evidence that VA will obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Recently, the United States Court of Appeals for the Federal 
Circuit held that a provision in 38 C.F.R. § 3.159(b)(1), 
implementing the VCAA, that required a response to VCAA in 
less than the statutory one-year period was invalid.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  Despite the now 
defect in the April 2002 notice, that is, the veteran was 
notified to submit a response in 60 days, the veteran filed 
his VA Form 9 "Appeal to Veterans Board of Appeals" in 
April 2002 and has had more than the statutory one-year 
period from April 2002 to submit additional evidence to 
substantiate his claim.  In the meantime, the RO has obtained 
VA treatment records dated from February 2000 to August 2001 
and afforded the veteran VA examinations in August 2000 and 
September 2001.  For these reasons, no further procedural 
development is required to comply with the duty to notify 
under the VCAA. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As noted above, the RO obtained 
treatment records identified by the veteran-i.e., treatment 
at VA Medical Center (VAMC) Montgomery, Alabama.  In 
addition, the RO afforded the veteran VA examinations again, 
as noted above, in August 2000 and September 2001.  As the 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record, and as there are no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Rating Schedule).  
The ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2003). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.

Service personnel records show that the veteran served in the 
United States Army, in the Infantry as a light weapons 
infantryman (MOS: 11B40) and received the Vietnam Campaign 
Medal with device, Vietnam Service Medal with two bronze 
stars, and the Combat Infantryman Badge.  This was considered 
recognizable evidence of participation in combat during 
active service.

VA outpatient treatment records reflect treatment with 
outpatient therapy as early as February 2000.  Alteration of 
thought process was noted in July 2000 with complaints of 
nightmares and flashbacks.  

The VA examination report from August 2000 shows no diagnosis 
but reflects complaints of trouble sleeping with nightmares 
and flashbacks, irritability, and distress at loud noises.  
The examiner noted objective observations of adequate eye 
contact and well-established rapport absent unusual 
behaviors.  He appeared essentially euthymic and exhibited 
mild sadness.  The veteran spoke clearly, coherently, and 
relevantly.  He presented as oriented times three, with 
blunted affect.  Attention and concentration were within 
normal limits.  Abstract verbal reasoning was within normal 
limits and memory was good for distant past but impaired for 
recent events and new learning.  There was no evidence of 
delusions or thought disorder, or of paranoid ideation.  The 
veteran did not report auditory or visual hallucinations, or 
suicidal or homicidal ideations.  However, he did report 
daily intrusive thoughts related to his stressor, emotional 
flashbacks occurring three to four times per week, 
nightmares, and exaggerated startle response.  He reported 
that he is close to old friends and family but did not desire 
to make new friends or be close to people he didn't already 
know.  He lives with his wife, to whom he has been married 
since 1980.  He stated he enjoys socializing with his family, 
going to football games, and to church.  He indicated he was 
not bothered by crowds and that he can go to the store and 
church.  He has worked for the U.S. Postal Service for 28 
years, and remains employed there.  He reported that he does 
well on the job and gets along well with his co-workers.  
However, he reported that he remains guarded in interpersonal 
situations around people he does not know.

The examiner noted that the veteran met some of the criteria 
for PTSD but not all of them.

[The veteran] experienced a traumatic 
event in which he was seriously wounded 
in Vietnam.  He continues to 
reexperrience this event in daily 
intrusive thoughts and frequent emotional 
flashbacks and nightmares ... The patient 
is triggered by helicopters, 
firecrackers, gunshots and war movies.  
He tries to avoid war movies and loud 
noises.  Nevertheless, the patient does 
not experience the loss of interest in 
pleasurable activities, social 
alienation, and restricted range of 
affect or a foreshortened future.  The 
patient does experience sleep 
difficulties, irritability, and an 
exaggerated startle response.  In 
addition, these symptoms do not appear to 
cause clinically significant impairment 
in his social and occupational 
functioning.

The report reflects no diagnosis, but assigns a Global 
Assessment of Functioning (GAF) of 70.

Additionally VA treatment records show the veteran reported 
auditory hallucinations in March 2001 and the records show he 
was diagnosed with PTSD.  A GAF of 55 was assigned in July 
and October 2000, and in March 2001.

During the September 2001 examination, the veteran reported 
that he sleeps very poorly because of frequent nightmares, 
irritability, having a "short fuse" due to lack of sleep, 
recurrent thoughts about Vietnam, and sadness.  He reported 
he remains married to his wife, but that he is easily upset 
and irritated with her.  Similarly, he reported that he 
remains employed at the U.S. Postal Service, but that he 
works by himself, does not have any friends, and is now 
easily irritated on the job.  The examiner objectively 
observed the veteran to present as highly upset, anxious, and 
sad.  His affect was constricted, and he exhibited mild 
psychomotor retardation.  The examiner noted that the veteran 
hyperventilated when describing his recurrent thoughts about 
Vietnam.   He was alert and oriented times three.  Judgment, 
insight, and memory for recent and remote events were fair; 
and concentration was impaired due to underlying anxiety and 
depression.  He denied auditory or visual hallucinations, and 
suicidal and homicidal ideation.

The examiner diagnosed PTSD with mild depression and anxiety 
and assigned a GAF of 70.  The examiner further opined:

It is the impression of the examiner that 
the patient has been suffering from PTSD 
with mild depression.  The patient was 
exposed to heavy combat when he was in 
Vietnam ... [and] came very close to dying 
when he was involved in an explosion 
where he lost his kidney.  Because of his 
heavy combat related experiences, he has 
frequent nightmares, poor sleep, and 
recurrent thoughts about Vietnam.  He 
also gets very anxious when he is in a 
crowd and he usually stays by himself.  
This symptomatology related to Vietnam is 
effecting his day-to-day functioning in 
the form of poor sleep, irritable mood, 
and social isolation.

By an October 2001 rating decision, the RO established 
service connection for PTSD, effective from May 2001.

The veteran's service-connected PTSD is evaluated pursuant to 
a general rating formula for mental disorders under 38 C.F.R. 
Part 4 that is as follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

See 38 C.F.R. Part 4, Diagnostic Code 9411.

The Rating Schedule directs that in evaluating the severity 
of mental disorders under the diagnostic criteria 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126.

In the present case, the Board concludes that the veteran is 
entitled to a higher initial schedular disability evaluation 
of 50 percent, and no greater, for his service-connected 
PTSD.  

The Board finds that the medical evidence of record, 
throughout, shows clinical manifestations of recurring, 
frequent intrusive thoughts and flashbacks causing 
significant emotional distress, severe insomnia, frequent 
nightly nightmares, flattened and constricted affect, and 
disturbances of motivation and mood, including sadness, being 
highly upset and anxious, and hyperventilating when 
describing his recurrent thoughts of Vietnam.  Although his 
symptoms were not perceived as causing impairment that was 
clinically significant in August 2000, by the time of his 
examination in September 2001, he manifested frequent 
nightmares, poor sleep, recurrent thoughts, and anxiety to 
such an extent as to affect his day-to-day functioning.  
Moreover, records documented by his treating VA physicians 
note additional symptoms of auditory hallucinations and 
flashbacks.  These records further reflect that these health 
care providers consistently assigned a GAF of 55, which is 
more severe than the GAF assigned in the examination reports.  
The degree of increased difficulty in establishing and 
maintaining effective work and social relationships is 
observed in the veteran's self-report in the September 2001 
report, where he indicates that he is experiencing increased 
difficulty in his relationship with his wife and at work.  
His self-report is corroborated by the examiner's observation 
of the veteran's increased anxiety, constricted affect, 
psychomotor retardation, impaired concentration, high degree 
of emotional upset, anxiety, and hyperventilation when 
attempting to describe his recurrent thoughts about Vietnam.

While some of these symptoms, such as anxiety, sleep 
impairment, and depressed mood appear as examples of 
occupational and social impairment with only occasional 
decrease in work efficiency, warranting the assigned 30 
percent evaluation, the Board notes that such symptoms as 
described by the veteran and observed by his VA examiners and 
health care providers are of a severity as to cause greater 
impairment, hence warranting the next higher, 50 percent, 
evaluation-particularly when combined with other symptoms, 
such as flattened and constricted affected, psychomotor 
retardation, auditory hallucinations, and flashbacks.

As noted above, higher, 70 percent and 100 percent, 
evaluations are afforded for, respectively, occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood; 
and total occupational and social impairment.  Yet, 
conversely, while the record reflects symptoms falling within 
the examples given for these levels of impairment, the 
required manifestations for these higher evaluations are not 
met.

For example, the record establishes that the veteran does 
exhibit symptoms such as auditory hallucinations and 
flashbacks.  Notwithstanding, the record does not demonstrate 
that these symptoms are productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment thinking or mood and 
prevent him from establishing effective relationships in 
social or occupational settings, so as to warrant a higher, 
70 percent evaluation, nor does it demonstrate that these 
symptoms render him totally occupationally and socially 
impaired, so as to warrant a higher, 100 percent, evaluation.

Rather, the medical evidence of record shows that the veteran 
maintains ability to interact effectively-although with 
difficulty-with others, is motivated and participates in his 
treatment, and continues to function, albeit exhibiting 
symptoms of his PTSD, occupationally and socially with no 
more than reduced reliability and productivity.

For example, the evidence reflects that while sad, highly 
upset, anxious, and exhibiting constricted affect and 
psychomotor retardation, he remains married to his wife of 
more than 21 years and remains employed at his job of more 
than 29 years.  In addition, the medical evidence also shows 
that the veteran continues to regularly seek VA treatment and 
participate in group and individual therapy, and that he is 
competent to handle his personal and financial affairs.

Finally, the Board notes that the GAF scores taken throughout 
this period are consistent with a finding that the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity.  The GAF scores assigned the 
veteran during this period measured 70 in August 2000 and 
September 2001 but 55 in July and October 2000, and March 
2001.  The GAF is a scale reflecting an individual's 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 46 
(4th ed. 1994 (DSM-IV)).  A GAF between 41 and 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF between 51 and 60 
reflects that the veteran exhibits moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  A GAF between 61 and 70 reflect some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functions 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  DSM-IV, 47.  The GAF scores 
recorded throughout the VA outpatient treatment records 
reflect moderate impairment-yet do not demonstrate suicidal 
ideation, severe obsessional rituals, frequent shoplifting or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)-and 
hence, in the present case, are consistent with an evaluation 
of no more than 50 percent for his service-connected PTSD 
with dysthymia.

After consideration of the evidence the Board finds that the 
criteria for an initial rating of 50 percent and no higher 
are met.  Specifically, the medical evidence demonstrates 
that the veteran's service-connected PTSD has been manifested 
by occupational and social impairment with reduced 
reliability and productivity since May 2001.

As noted above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that in a case of an appeal of the 
evaluation assigned contemporaneously with the grant of an 
original claim for service connection of a disability, staged 
ratings were to be considered.  Inasmuch as the appellant was 
granted service connection effective from May 2001 and 
assigned a 30 percent evaluation for his PTSD from May 2001 
by the October 2001 rating decision, and his current appeal 
was based on that rating, the Board must consider staged 
ratings under Fenderson.  As the evidence shows that the 
appellant's PTSD symptoms have been continuously present 
since May 2001 at about the same level of severity, the Board 
finds that a 50 percent rating is warranted from the 
effective date of the grant of service connection for PTSD.  
The evidence does not show that the criteria for a 70 percent 
rating for PTSD have been demonstrated at any time since the 
appellant filed his claim for service connection for PTSD.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  The veteran has 
participated in regular independent and group therapy, but 
has not required hospitalization for his service-connected 
PTSD.  He has not been found unemployable due to his service-
connected PTSD.  Rather, the record shows that he remains 
employed at his job of 29 years.  Hence, the evidence does 
not establish that the service-connected PTSD interferes 
markedly with his employment so as to make application of the 
schedular criteria impractical.  As a whole, the evidence 
does not show that the impairment resulting from PTSD 
warrants extra-schedular consideration.


ORDER

An initial rating of 50 percent and no greater for PTSD is 
granted, subject to controlling regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



